Case: 20-60435     Document: 00515674918         Page: 1     Date Filed: 12/15/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 15, 2020
                                  No. 20-60435                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Antonio Osorio Diaz, also known as Antonio Osorio Diaz,

                                                                      Petitioner,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A219 074 544


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Antonio Osorio Diaz, a native and citizen of Mexico, seeks review of
   a Final Administrative Removal Order (“FARO”) issued pursuant to 8
   U.S.C. § 1228(b), which “authorizes the Attorney General to expedite
   removal of an alien who is not a lawful permanent resident and who is


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60435      Document: 00515674918          Page: 2    Date Filed: 12/15/2020




                                    No. 20-60435


   deportable for committing an aggravated felony.” Valdiviez-Hernandez v.
   Holder, 739 F.3d 184, 187 (5th Cir. 2013). Osorio Diaz does not dispute that
   he was removable under 8 U.S.C. § 1227(a)(2)(A)(iii) on account of his
   conviction under 18 U.S.C. § 922(g)(5), an aggravated felony. See 8 U.S.C. §
   1101(a)(43)(E)(ii). He argues, however, that the agency violated statutes and
   regulations by failing to serve his counsel with the Notice of Intent to Issue a
   Final Administrative Removal Order (“NOI”) and by failing to timely serve
   his counsel with the FARO.
          To begin, the Attorney General (“AG”) contends that Osorio Diaz’s
   petition for review should be dismissed for lack of jurisdiction. And to be
   sure, we generally have jurisdiction to review “a final order of removal,” 8
   U.S.C. § 1252(a), though we lack jurisdiction to review removal orders
   against aliens who have been convicted of an aggravated felony. 8 U.S.C.
   § 1252(a)(2)(C).
          An exception appears in § 1252(a)(2)(D), which provides that
   “[n]othing in subparagraph (B) or (C) . . . shall be construed as precluding
   review of constitutional claims or questions of law.” § 1252(a)(2)(D).
   Because Osorio Diaz’s claims are based on established facts reflected in the
   record provided by the agency and the attorney correspondence that this
   court permitted Osorio Diaz to file, we conclude that Osorio Diaz is raising
   “questions of law” within the meaning of § 1252(a)(2)(D). See Guerrero-
   Lasprilla v. Barr, 140 S. Ct. 1062, 1067 (2020) (concluding that the phrase
   “question of law” includes “the application of a legal standard to undisputed
   or established facts”). We therefore have jurisdiction to review his claims.
          As to the substance of these claims, the AG contends that Osorio
   Diaz’s purported counsel, Luke H. Abrusley, was not authorized to appear
   as his representative during the administrative removal proceedings, and
   hence, the agency’s alleged failure to serve counsel did not violate the law.




                                          2
Case: 20-60435        Document: 00515674918              Page: 3       Date Filed: 12/15/2020




                                         No. 20-60435


   As a threshold matter, Osorio Diaz responds that this argument should be
   estopped, because the agency affirmatively misrepresented its requirements. 1
   But Osorio Diaz falls short of establishing an estoppel claim, as he has failed
   to show the agency intended for any claimed misconduct to be acted upon,
   nor has he demonstrated how he reasonably relied on such conduct to his
   substantial injury. See Moosa v. INS, 171 F.3d 994, 1004 (5th Cir. 1999)
   (“Valid assertions of equitable estoppel against the Government are rare
   indeed.”).
           Further, “[t]o prove that administrative proceedings should be
   invalidated for violation of regulations, an alien must show substantial
   prejudice.” Molina v. Sewell, 983 F.2d 676, 678 (5th Cir. 1993). Osorio Diaz
   disputes whether a showing of substantial prejudice is necessary to obtain
   relief in this case. But this argument is to no avail, as our caselaw makes clear
   that such a showing is necessary. See id. (citing Ka Fung Chan v. INS, 634
   F.2d 248, 258 (5th Cir. Jan. 1981)). And, Osorio Diaz has not made the
   required showing of substantial prejudice. We therefore need not decide
   whether there were any violations with respect to the alleged failure to serve
   Abrusley with the NOI and the alleged delay in serving Abrusley with the
   FARO.
           The petition for review is DENIED.




           1
             Typically, we do not look outside the administrative record in reviewing an
   agency’s decision. Goonsuwan v. Ashcroft, 252 F.3d 383, 390 n.15 (5th Cir. 2001) (“It is a
   bedrock principle of judicial review that a court reviewing an agency decision should not go
   outside of the administrative record.”). We conditionally granted Osorio Diaz’s motion
   seeking leave to supplement the record, and our consideration of the extra-record attorney
   correspondence leaves our conclusions unaffected.




                                                3